DETAILED ACTION

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1-2, 14-17, 22-24, 26-27, and 30-32 are currently pending and have been examined herein.

Declaration Under 37 CFR 1.132
3.	The declaration under 37 CFR 1.132 filed June 8, 2022 has been fully considered.  The declaration is insufficient to establish non-obviousness. The prior art rejections have been modified and the declaration has been addressed below to the extent that it applies to the newly presented art rejections.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14-17, 22-24, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 14-17, 22-24, and 30-32 are rejected because the claims are drawn to a method for reducing proinflammatory cytokine activity in a subject with a cardiometabolic disease or disorder, or chronic kidney disease.  The claims recite an active process step of administering treatment to “a subject determined to have a somatic activating JAK2 mutation”.  A broad limitation (a subject) together with a narrow limitation (a subject with a cardiometabolic disease or disorder, or chronic kidney disease) that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the instant case it is unclear if the claims are limited to treating subjects with cardiometabolic disease or disorder, or chronic kidney disease (in view of the preamble) OR if the claims encompass treating any subject (in view of the active process step). Clarification is requested. 
Claim 22 is rejected over the recitation of the phrase “further comprising monitoring hematopoietic cell clonality or any combination thereof”.  Here the recitation of “any combination thereof” is confusing because the claim does not set forth a set of alternatives.  Clarification is requested.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1, 2, 14-17, 22, 24, 26-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Siddhartha (WO 2018/200489 Filed 4/24/2018 with priority back to 62/567,735 Filed 10/3/2017) in view of Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) and Hermouet (Mediators of Inflammation 2015 Article ID 145293).  
Regarding Claims 1 and 2 Siddhartha teaches a method of treating atherosclerosis in a human subject by administering an effective amount of an IL-6 inhibitor to the subject, wherein the subject has a TET2 and/or DNMT3A mutation (para 0009). Siddhartha teaches that the human subject has at least one somatic blood cell clone with at least one TET2 or DNMT3A mutation (para 0018). Siddhartha teaches that the human subject may have at least one TET2 and/or DNMT3A mutation in at least 5% of nucleated peripheral blood cells (para 0019).  Thus Siddhartha teaches administering a pharmaceutical composition comprising a IL-6 inhibitor and a pharmaceutically acceptable carrier to a subject determined to have a somatic TET2 or DNMT3A mutation in a sub-population of peripheral blood hematopoietic cells.  Siddhartha teaches that the subject has atherosclerosis which is a cardiometabolic disease. It is a property of the IL-6 inhibitor that it reduces proinflammatory cytokine activity caused by IL-6. Further Siddhartha teaches a method wherein at least 2% of the peripheral blood hematopoietic cells have the somatic mutation. 
Regarding Claims 14-17 Siddhartha teaches a method wherein the IL-6 inhibitor is an IL-6 inhibitor antibody or antigen-binding fragment thereof that binds to IL-6 and reduces IL-6 binding to its receptor(s), an IL-6 receptor antagonist, a small molecule IL-6 inhibitor (para 0022). Siddhartha teaches a method wherein the IL-6 inhibitor antibody or antigen-binding fragment thereof is selected from Siltuximab, Olokizumab, Elsilimomab, mAb 1339, Sirukumab, Clazakizumab, ARGX-109, FM101, and C326 (para 0022). Siddhartha teaches a method wherein the IL-6 receptor antagonist is selected from tocilizumab or sarilumab (para 0022). Siddhartha teaches a method wherein the small molecule IL-6 inhibitor is ALX-0061 (para 0022). 
Regarding Claim 22 Siddhartha doesn’t specifically teach monitoring hematopoietic cell clonality following the administration of the IL-6 inhibitor.  However Siddhartha teaches that clonal hematopoiesis is assoicated with an increased risk for all cause mortality and coronary heart disease (para 006).  Accordingly it would have been obvious to have modified the method of Siddhartha by continuing to monitor hematopoietic cell clonality (by detecting the presence of an expanded somatic blood clone) after administration of the IL-6 inhibitor for the benefit of being able to continue monitoring the subjects risk for mortality.  
Regarding Claim 24 Siddhartha teaches a method further comprising administering one or more additional therapeutic agents to the subject (para 0086-00103).
Regarding Claims 26 and 27 Siddhartha teaches a method of treating atherosclerosis in a human subject by administering an effective amount of an IL-6 inhibitor to the subject, wherein the subject has a TET2 and/or DNMT3A mutation (para 0009). Siddhartha teaches that the human subject has at least one somatic blood cell clone with at least one TET2 or DNMT3A mutation (para 0018). Siddhartha teaches that the human subject may have at least one TET2 and/or DNMT3A mutation in at least 5% of nucleated peripheral blood cells (para 0019). Siddhartha further teaches that the TET2 or DNMT3A mutation is identified by sequencing (para 0035). Thus Siddhartha teaches sequencing a hematopoietic cell sample from a subject having atherosclerosis which is a cardiometabolic disease to identify a somatic TET2 or DNMT3A mutation in the hematopoietic cell sample and administering a therapeutically effective amount of a pharmaceutical composition comprising an IL-6 inhibitor and a pharmaceutically acceptable carrier.  It is a property of the IL-6 inhibitor that it reduces proinflammatory cytokine activity caused by IL-6. Further Siddhartha teaches a method wherein the hematopoietic cell sample is a peripheral blood hematopoietic cell sample.  
Regarding Claims 30 and 31 Siddhartha teaches a method wherein the subject has atherosclerosis which is a cardiometabolic disease (para 0009).
Siddhartha does not teach a method wherein the subject is determined to have a somatic activating JKA2 mutation, wherein the activating JAK2 mutation is a G1849T in SEQ ID NO: 56 (clms 1 and 26). 
However Jaiswal teaches performing whole exome sequencing on peripheral blood cells to test for associations between coronary heart disease and mutations in JAK2. Jaiswal teaches that the JAK2 V617 mutation was associated with 12.1 times the risk of having coronary heart disease (abstract, page 113 col 2 to page 114, col 1, and Fig 2).  Jaiswal teaches this data supports the hypothesis that somatic mutations in hematopoietic cells contribute to the development of human atherosclerosis (page 120, col 1). Thus Jaiswal discloses subjects with coronary heart disease (also known as atherosclerosis) that have been determined to have the somatic activating JAK2 V617F mutation (which is caused by a G1849T mutation in SEQ ID NO: 56) in a subpopulation of peripheral blood hematopoietic cells.    
Additionally Hermouet teaches a correlation between JAK2V617F mutations and IL-6 expression.  Hermouet teaches that several groups have studied the production of inflammation cytokines in JAK2-V617F-mutated cells or in murine JAK2-V617F-driven MPN models. So far published reports concluded that, in vitro, JAK2-V617F can increase the production of IL-6, IL-8, IL-9, OSM, CCL3, CCL4, and TNF- 𝛼. However, in MPN patients there is no correlation between the JAK2-V617F burden and the blood or serum levels of these cytokines. In fact, it is highly probable that only a fraction of these cytokines is under the control of JAK2-V617F. Firstly, IL-6, IL-8, and OSM are abundantly produced by nonhematopoietic (nonclonal and nonmutated) cells. Secondly, certain molecules produced under the control of JAK2-V617F, such as OSM, in turn stimulate the production of other inflammatory cytokines in a JAK2-V617F-independent manner. Thirdly, in the JAK2- V617F+/+ HEL cell line, anti-JAK2 miRNA experiments had only a partial inhibiting effect on IL-6 mRNA expression; in these experiments, anti-JAK2 miRNA experiments had no effect on the expression of IL-11 and HGF. Thus in JAK2-V617F-mutated cells, major inflammatory cytokines may be controlled partially (IL-6) or totally (IL-11 and HGF) by molecular pathways not regulated by JAK2-V617F (page 8 col 2).  As such Hermouet teaches that IL-6 is at least partially dependent on the JAK2 V617F.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siddhartha by administering the IL-6 inhibitor to a subject having atherosclerosis that has been determined to have the somatic activating JAK2 V617F mutation in a subpopulation of peripheral blood hematopoietic cells. The prior art of Siddhartha demonstrates that it was known in the art to  treat atherosclerosis by administering an IL-6 inhibitor (para 0009). The prior art of Jaiswal demonstrates that it was known that the JAK2 V617F mutation is present in peripheral blood hematopoietic cells of subjects with atherosclerosis (page 114, col 1).  The prior art of Hermouet teaches that IL-6 is at least partially dependent on the JAK2 V617F.  Hermouet demonstrates that it was known that JAK2-V617F can increase production of IL-6 and that IL-6 production may also be controlled partially by molecular pathways not regulated by JAK2-V617F (page 8 col 2).  In view of the teachings of Jaiswal and Hermouet, there was a reasonable expectation in the prior art that IL-6 production is increased in atherosclerosis patients with the JAK2-V617F due in part to the presence of the mutation. Based on the teachings in the prior art, it would have been “obvious to try” treating atherosclerosis patients having the JAK2 V617F mutation with an IL-6 inhibitor in an attempt to reduce IL-6 production due in part to the presence of the mutation. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. 

7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Siddhartha (WO 2018/200489 Filed 4/24/2018 with priority back to 62/567,735 Filed 10/3/2017) in view of Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) and Hermouet (Mediators of Inflammation 2015 Article ID 145293 as applied to claim 1 above and in further view of Henderson (US 6,406,861 Issued 6/18/2002).
	The teachings of Siddhartha, Jaiswal, and Hermouet are presented above. 
	The combined references do not teach a method further comprising decreasing the number or percentage of hematopoietic cells comprising the one or more a somatic activating JAK2 mutations by performing therapeutic cytapheresis on the subject (clm 23).
However Henderson teaches that apheresis is a process by which certain blood components are removed extracorporeally and the blood is reintroduced into an individual. Typically apheresis is used to treat pathological conditions in which the component to be removed is associated with a particular disease state. Therapeutic apheresis procedures can rapidly remove abnormal blood cells or plasma constituents, and has been used to treat a number of. The specific procedure could be chosen according to the blood element being removed, for example cytapheresis for any blood cell removed (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siddhartha, Jaiswal, and Hermouet by performing cytapheresis on a subject having the V617F mutation in peripheral blood hematopoietic cells as suggested by Henderson.  One of skill in the art would have been motivated to perform therapeutic cytapheresis for the benefit of being able to rapidly remove abnormal blood cells (those harboring the V617 mutation) to thereby treat the coronary heart disease. 

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Siddhartha (WO 2018/200489 Filed 4/24/2018 with priority back to 62/567,735 Filed 10/3/2017) in view of Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) and Hermouet (Mediators of Inflammation 2015 Article ID 145293 as applied to claim 1 above and in further view of Rossi (British Journal of Cancer 2010 103, 1154-1162). 
	The teachings of Siddhartha, Jaiswal, and Hermouet are presented above. 
	The combined references do not teach a method wherein the subject has a chronic kidney disease. 
However Rossi teaches that metastatic renal cell carcinoma (RCC) is frequently associated with elevated levels of IL-6 (page 1154, col 1).  Rossi teaches treating RCC with the IL-6 inhibitor called siltuximab (abstract). Rossi teaches that siltuximab stabilized disease in 50% of progressive metastatic RCC patients (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siddhartha, Jaiswal, and Hermouet by administering the IL-6 inhibitor to a subject having a chronic kidney disease.  The prior art of Rossi demonstrates that it was known to treat metastatic renal cell carcinoma (RCC) with the IL-6 inhibitor called siltuximab (abstract). One of skill in the art would have been motivated to treat a subject having metastatic renal cell carcinoma with siltuimab for the benefit of being able to stabilize disease in 50% of progressive metastatic RCC patients (abstract). 
Response To Arguments
9.	In the response the Applicants traversed the rejections under 35 USC 103 based on the prior art of Jaiswal in view of  Boissinot and Siddhartha.  It is noted for the record that after further consideration, the claims have been rejected over a new combination of references (Siddhartha in view of Jaiswal and Hermouet).  Applicants arguments have been addressed to the extent that they apply to the newly presented rejections. 
	The Applicants argue the there was no reasonable expectation of success in reducing proinflammatory cytokine activity in a subject with a cardiometabolic disease or disorder or chronic kidney disease that has the JAK2 V617F mutation.  
This argument has been fully considered but is not persuasive.  Applicants are reminded  that obviousness does not require 100% predictability.  In the instant case there was more than a reasonable expectation of success of being able to reduce proinflammatory cytokine activity in a subject with atherosclerosis that has the JAK2 V617F mutation.  First it was known in the prior art to treat atherosclerosis with IL-6 inhibitors (see discussion of Siddhartha). Secondly it is a property of IL-6 inhibitors that they reduce proinflammatory cytokine activity and in particular activity caused by IL-6. So administering an IL-6 inhibitor to a subject (regardless of the JAK2 V617F mutation) is going to reduce any proinflammatory cytokine activity caused by IL-6 that might be present. It was also known in the art that some atherosclerosis patients have the JAK2 V617 mutation (see discussion of Jaiswal above).  Further it was known in the art that IL-6 production is at least partially dependent on the JAK2 V617F (see discussion of Hermouet above).  In view of the teachings of Jaiswal and Hermouet, there was a reasonable expectation in the prior art that IL-6 production is increased in atherosclerosis patients with the JAK2-V617F due in part to the presence of the mutation. Further there is a reasonable expectation that the patients having the JAK2 V617F might also benefit from treatment with an IL-6 inhibitor.   Therefore it would have been “obvious to try” treating atherosclerosis patients having the JAK2 V617F mutation with an IL-6 inhibitor in an attempt to reduce IL-6 production due in part to the presence of the mutation.
Further the Applicants have submitted a declaration to support their argument that the claimed methods provide surprising results. The declaration describes two experiments to explore the effect of the JAK2 V617F mutation (see paragraphs 6-9).  The Applicants argue that the experiments demonstrate that the effect of LPS and myocardial infarction on IL-6 is surprisingly amplified by the JAK2 V617 mutation. 
The declaration has been fully considered but the Examiner does not agree that any unexpected results have been shown. It make sense that the expression level of IL-6 would increase in both wildtype and mutant JAK2 upon treatment with LPS or a MI because both stimulate immune responses.  It also makes sense that the expression level of IL-6 would be higher in mutant JAK2 relative to wildtype JAK2 because the prior art of  Hermouet teaches that several groups have studied the production of inflammation cytokines in JAK2-V617F-mutated cells or in murine JAK2-V617F-driven MPN models. So far published reports concluded that, in vitro, JAK2-V617F can increase the production of IL-6. Further the prior art of Hermouet teaches that IL-6 is at least partially dependent on the JAK2 V617F.  Therefore the finding that IL-6 is induced strongly in the presence of JAK2 V617F is not surprising. 


10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634